Citation Nr: 1504426	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for PTSD, prior to February 24, 2011, and in excess of 70 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), (claimed as a stomach condition), to include as secondary to posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 24, 2011.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral tinnitus and assigned a 10 percent disability rating, granted service connection for PTSD and assigned a 30 percent disability rating, and denied entitlement to service connection for IBS, claimed as a stomach condition.

During the course of the appeal, in an October 2013 rating decision, the RO granted an increased 70 percent rating for PTSD, effective February 24, 2011.  As the October 2013 decision did not represent a total grant of benefits sought on appeal, the claim for an increased rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  An October 2013 rating decision reflects that a TDIU was granted from February 24, 2011, the effective date of the assignment of a 70 percent disability evaluation for PTSD.  As will be discussed more fully below, in light of the grant in this decision of an initial 70 percent disability evaluation, the issue of entitlement to a TDIU prior to February 24, 2011, is raised, and is within the jurisdiction of the Board.

In December 2013, VA received a statement from the Veteran's appointed representative notifying VA of the intention to withdraw his representation.  However, the request to withdraw representation was received after the appeal was certified to the Board in February 2012.  Therefore, in December 2014, the Board notified the attorney of these circumstances and allowed him the opportunity to submit a proper motion to withdraw from VA representation in accordance with 38 C.F.R. § 20.608 . A copy of this letter was also sent to the Veteran.  Although, to date, no such motion has been received from the attorney, in January 2015, the Veteran indicated that he wished to represent himself.  Accordingly, because there has been no withdrawal of this request, and because the Veteran has not submitted a new power of attorney for any other organization or individual to serve as his representative, the Board recognizes the Veteran as now proceeding pro se in the current appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for irritable bowel syndrome (IBS), (claimed as a stomach condition), to include as secondary to posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire time period on appeal, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; sadness; hopelessness; flashbacks; nightmares; guilt; paranoia; irritability; concentration problems; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; and GAF scores ranging from 45 to 60.

2.  For the entire appeal period, the Veteran's tinnitus has been assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extra-schedular consideration.

3.  As of December 20, 2005, the Veteran met the schedular criteria for a TDIU and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the entire period of the appeal, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2014).  

3.  As of December 20, 2005, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision with respect to the TDIU claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 
In this case, the increased rating issues arise from the initial award of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for PTSD and tinnitus were granted and initial ratings were assigned in the September 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in August 2006, December 2009, and February 2011, to determine the nature and severity of his PTSD and tinnitus.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and tinnitus as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his disabilities have worsened in severity since the last VA examinations.  Rather, he argues that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased ratings and that no further examinations are necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


  

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

PTSD

The Veteran contends that he is entitled to a higher disability rating for PTSD, which was assigned a 30 percent disability rating prior to February 24, 2011, and a 70 percent disability rating thereafter.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent but no higher rating for PTSD is warranted from December 20, 2005, the date of receipt of the Veteran's claim.

Turning to the evidence of record, in January 2006, the Veteran visited a VA Medical Center to establish primary care.  He reported experiencing anorexia, insomnia, and anxiety stemming from his military service.  A PTSD screening was positive for PTSD.  

In April 2006, the Veteran underwent a mental health assessment.  He complained of ongoing thoughts about his experiences in the Gulf War, anxiety, and outbursts of anger.  He reported that he cannot sleep, that he isolates himself, and that he is always on edge for fear of danger.  He indicated that these problems have made it difficult for him to keep a job.  The Veteran endorsed the following symptoms of PTSD: recurrent intrusive thoughts and dreams, psychological and physiological responses to cues, efforts to avoid thinking about triggers, a sense of foreshortened future, feelings of detachment from others, outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.

On mental status examination, the Veteran was alert and oriented, and he was dressed appropriately.  His thoughts were mostly linear, with minor tangential comments related to his anxiety.  He displayed some psychomotor agitation, such as hand wringing and fidgeting.  He did not demonstrate a depressed mood and had a full range of affect.  His speech was quick paced and pressured.  He denied auditory or visual hallucination and did not seem to have any delusions; however there was some presence of paranoid thought.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.

Also in April 2006, the Veteran underwent a PTSD evaluation for entry into a PTSD program.  He displayed mild resting tension, but made appropriate eye contact.  His manner was cooperative and pleasant and his speech was within normal limits.  His mood was euthymic and his affect was stable.  He denied suicidal or homicidal ideation.  His thought process was coherent and logical, and his insight and judgment were good.  The Veteran reported a history of an inability to maintain employment and significant relationships due to anger.  He also endorsed anxiety that he described as a "constant feeling of tension," which is exacerbated by situations such as crowds and memories of combat.  He reported being easily irritated, which rapidly escalates to frustration, anger, and rage.  He indicated that when he is angry, he yells and hits walls, but he denied violence to others or throwing objects.  The Veteran reported that he does not leave his house and that he avoids all public places.  He also endorsed feelings of depression that he described as a sense of foreshortened future, no hope for the future, hopelessness, helplessness, and feeling overwhelmed.  The Veteran was assigned a GAF score of 45.

In a May 2006 letter, the Veteran's VA treatment providers described the Veteran's PTSD symptoms and functional effects.  They indicated that the Veteran had the following persistent symptoms of PTSD: intrusive daytime thoughts about his combat experiences, hypervigilance, exaggerated startle response, avoidance of trauma and war related stimuli, emotional and physical reactions to internal re-experiencing of the trauma, substantial sleep disturbance marked by a long history of trauma and violent themed nightmares, and fragmented sleep.  They also reported that the Veteran experienced elevated anxiety states, difficulty concentrating, distractibility, impaired short-term memory, irritability, poor anger control, history of violent impulses, emotional numbing, periods of depression, difficulty with interpersonal relationships, detachment, and feelings of impending doom.  Additionally, they indicated that the Veteran has suffered with ongoing occupational problems, financial difficulty, familiar discord, and legal troubles connected to his PTSD.  They opined that "[d]ue to the severity of his impairment imposed by his PTSD, we regard him as functionally disabled.  His prognosis for significant improvement is poor and his ability to maintain competitive employment has been severely diminished."  

The Veteran continued to undergo counselling at a VAMC throughout June and July of 2006, where he was assigned GAF scores of 45 and 48.

The Veteran was afforded a VA PTSD examination in August 2006.  The Veteran reported depression, nightmares, and flashbacks.  He indicated that he avoids thoughts, feelings, or conversations about his combat experiences.  The Veteran also reported anxiety, poor sleep, irritability, anger, problems with concentration, hypervigilance, and social isolation.  He indicated that he has problems with his occupation, financial problems, and relationship problems.  He reported poor relationships with his few friends, as well as with his family.  

On mental status examination, the Veteran was well dressed, pleasant, polite, and cooperative.  There were no abnormal movements, psychomotor retardation, or agitation, but the Veteran had his fists clenched.  The Veteran's speech was monotonous, his mood was depressed, and his affect was restricted, anxious, and nervous.  The Veteran's thought processes were linear, logical, and goal directed, and there was no evidence of loosening of associations, paranoia, or delusions.  The Veteran reported vague thoughts of suicide, but he had no intent or plan.  There was no homicidal ideation.  The Veteran's insight and judgment were reasonable.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 50.  Additionally, the examiner opined that the Veteran has "intermittent inability in performing activities of daily living, but can perform self-care."  The examiner also indicated that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

In an August 2009 letter, the Veteran's VA psychologist indicated that the Veteran's current GAF score was 45.  She also indicated that the Veteran was fully complying with her treatment recommendations, but that "his prognosis is poor considering the long-term, entrenched nature and severity of his symptoms."  She reported that the Veteran's occupational and social impairment are "pervasive and severe," and that he has impaired impulse control in his personal relationships and in his attempts at occupational activities.  The psychologist also reported that the Veteran has been unable to maintain personal relationships due to his inability to manage his anger and violent behavior in times of stress.  Occupationally, she reported that the Veteran has threatened his supervisors with little or no provocation due to his severe hypervigilance and poor judgment of perceived threats.  She reported that the Veteran is overly suspicious and violently confrontational at work when he feels he is being attacked.  She concluded that it is her "professional opinion that [the Veteran] is not employable due to his post-traumatic stress disorder."  

In an April 2010 statement, the Veteran reported that since the Gulf War, he has had memory problems and "mental issues" due to his PTSD.  He indicated that he lost all of his jobs and relationships due to anger and sleep issues.  He reported that he stays in his house and that his "life is a mess due to the Gulf War."

In February 2011, the Veteran underwent a VA PTSD examination.  He reported memory problems, anger problems, sleep problems, and an inability to work.  He indicated that he does not go out, is unable to deal with people, and is afraid that he is going to be killed or kill someone.  He reported that he has been unable to work since 2003 because he is unable to cope with the structure, stresses, and demands of work.  He indicated that he has become increasing isolative and that he avoids most interactions with others.  He also reported that he is verbally and sometimes physically aggressive with others.  He reported that he even avoids going out shopping for food and that his mother comes to his apartment to check on him and bring him food.

On mental status examination, the Veteran's orientation was within normal limits, and his appearance and hygiene were appropriate.  His affect and mood were marked by significant anxiety and mildly depressed mood.  He appeared nervous and his body language was tense.  His communication, speech, and concentration were all within normal limits.  There was no evidence of panic attacks, suspiciousness, delusional thinking, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate, his judgment was not impaired, his abstract thinking was normal, his memory was within normal limits, and he reported no suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 55.

The examiner opined that the Veteran's PTSD rendered him unable to work since 2003.  The examiner explained that the Veteran's anxieties and fears result in his staying home alone most of the time and relying on his mother to shop and bring food to his apartment.  The examiner also opined that the following changes have occurred to the Veteran's psychosocial functional status and quality of life due to this PTSD: inability to sustain employment, almost complete withdrawal from social activities, inability to develop or sustain relationships, complete withdrawal from recreational activities, unemployment, family problems, and financial problems.  The examiner opined that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood due to such symptoms as difficulty in adapting to stressful circumstances including work or a work-like setting; inability to establish and maintain effective relationships, and near continuous depression affecting ability to function independently, appropriately, and effectively.  The examiner also opined that the Veteran is unable to establish and maintain effective work and social relationships or family role functioning.

Having considered all the evidence of record and the applicable law, the Board finds that the evidence supports granting a 70 percent rating, and no higher, from December 20, 2005, the date of claim, for the Veteran's service-connected PTSD.  Again, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

As outlined above, the Veteran's service-connected PTSD has manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; sadness; hopelessness; flashbacks; nightmares; guilt; paranoia; irritability; concentration problems; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; and GAF scores ranging from 45 to 60.

The Board notes that the Veteran did not exhibit all of the symptoms for a 70 percent rating.  The evidence of record does not demonstrate obsessional rituals, illogical, obscure, or irrelevant speech, spatial disorientation, or neglect of personal appearance or hygiene.  However, the record does demonstrate the enumerated 70 percent symptoms of near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   The Board finds that the functional impairment due to the above symptomatology during the entire appeal period more nearly approximates the criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The Board finds further support for the assignment of a 70 percent rating in the May 2006 and August 2009 letters from the Veteran's VA physicians, which describe the Veteran's symptoms as severe and indicate that he is significantly functionally impaired due to his PTSD symptoms.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 45-60.  Many of these scores fall within the 45 to 50 range, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.

With respect to the areas of impairment listed in the 100 percent criteria, the Board finds that the evidence does not demonstrate total occupational and social impairment as contemplated by the applicable rating criteria.  The Veteran has maintained a relationship with his mother and some of his children.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, VA treatment records and the VA examinations show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was noted as well groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as fair to good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran repeatedly denied homicidal ideations, delusions, and hallucinations.  His thought content was also noted as having no evidence of perceptual disturbances.  The Veteran's communication skills were good and his understanding was intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior and panic attacks.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 70 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.

Tinnitus

The Veteran contends that he is entitled to a higher initial disability rating for his tinnitus, which is currently rated at 10 percent disabling under 38 C.F.R. § 4.84, Diagnostic Code 6260.

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note 2 following the Diagnostic Code states: "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned an initial 10 percent rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent ratings for each ear is also not permissible.  According to Note 2, only a single evaluation for recurrent tinnitus is allowable.  The United States Court of Appeals for the Federal Circuit has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, the claim for a higher schedular rating for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).	

Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the Veteran's service-connected PTSD, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

With respect to the Veteran's service-connect tinnitus, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  The Veteran has consistently complained of a constant ringing in his ears.  His 10 percent rating fully contemplates symptomatology such as ringing of the ears.  The Board has received no evidence to suggest that the Veteran's tinnitus results in such exceptional symptomatology as to render the rating criteria ineffective.  In short, the Board finds that the assigned schedular evaluation is adequate.  

In light of the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. 111, 114-15 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

III. TDIU Prior to February 24, 2011

The Veteran filed his claim for service connection for PTSD on December 20, 2005, and he appealed the initial rating assigned.  During the pendency of this appeal, he has asserted that he is unemployable as a result of his service-connected PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, while the RO interpreted September 2010 correspondence from the Veteran as a claim for a TDIU, the claim for a TDIU is part and parcel of the claim for a higher initial rating for PTSD, which has been pending since December 20, 2005.  The Board thus finds that the Veteran's claim for TDIU was constructively received by VA on December 20, 2005, the date on which VA received the Veteran's claim for service connection for PTSD.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In light of the decision above to grant an initial 70 percent rating for PTSD, effective December 20, 2005, the schedular criteria for a TDIU have been met since that date.  38 C.F.R. § 4.16(a).

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  After a careful review of the evidence of record, the Board finds that, for the entire appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.  

The evidence shows that the Veteran last worked in a substantially gainful occupation in 2004 as a painter, a position he left due to his mental condition.  See February 2011 VA Examination Report; September 2010 VA 21-8940.  The Veteran is a high school graduate.  See September 2010 VA 21-8940.

In June 2008, the Veteran was awarded Social Security Administration disability benefits, effective from April 2006, for an affective disorder and an anxiety disorder.

As noted above, in April 2006, the Veteran was diagnosed with PTSD and assigned a GAF score of 45.  In August 2006, a VA examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 50.  Additionally, the examiner opined that the Veteran has "intermittent inability in performing activities of daily living, but can perform self-care."  The examiner also indicated that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

In a May 2006 letter, the Veteran's VA treatment providers opined that "[d]ue to the severity of [the Veteran's] impairment imposed by his PTSD, we regard him as functionally disabled.  His prognosis for significant improvement is poor and his ability to maintain competitive employment has been severely diminished."  

In an August 2009 letter, the Veteran's VA psychologist indicated that the Veteran's current GAF score was 45.  She reported that the Veteran's occupational and social impairment are "pervasive and severe," and that he has impaired impulse control in his personal relationships and in his attempts at occupational activities.  Occupationally, she reported that the Veteran has threatened his supervisors with little or no provocation due to his severe hypervigilance and poor judgment of perceived threats.  She reported that the Veteran is overly suspicious and violently confrontational at work when he feels he is being attacked.  She concluded that it is her "professional opinion that [the Veteran] is not employable due to his post-traumatic stress disorder."  

A February 2011 VA examiner opined that the Veteran's PTSD rendered him unable to work since 2003.  The examiner also opined that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood due to such symptoms as difficulty in adapting to stressful circumstances including work or a work-like setting; inability to establish and maintain effective relationships, and near continuous depression affecting ability to function independently, appropriately, and effectively.  The examiner also opined that the Veteran is unable to establish and maintain effective work and social relationships or family role functioning.

In light of the above evidence, the Board finds that since December 20, 2005, the date of receipt of the claim for entitlement to service connection for PTSD, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and determines that as of December 20, 2005, a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.


ORDER

Throughout the entire period of the appeal, a 70 percent rating, but not higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 10 percent for tinnitus is denied.

A TDIU is granted from December 20, 2005, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for a stomach condition.  

As an initial matter, the RO adjudicated the Veteran's claim of entitlement to service connection for a stomach condition on a direct basis.  However, the evidence also raises the theory of secondary service connection for the Veteran's stomach condition.  In this regard, VA treatment records show that the Veteran experiences stomach problems due to stress, and, in several statements in support of his claims, the Veteran indicated that his stomach condition may be due to his PTSD.  See, e.g., May 2010 Statement in Support of Claim; January 2010 VA Treatment Note.  The RO has not had the opportunity to adjudicate service connection on a secondary basis.  VA must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, a Veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  As such, a remand is necessary for adjudication of the new theory of service connection for a stomach condition as secondary to the Veteran's PTSD.

Additionally, although the Veteran was afforded an examination in August 2006, the examiner did not address the etiology of any current stomach condition, to include on a secondary basis.  In this regard, the Board notes that a review of the claims file reveals that the Veteran has been diagnosed with various stomach disorders, including irritable bowel syndrome and chronic diarrhea.  On remand, the Veteran should be afforded another examination to determine the nature and etiology of any current stomach conditions, to include on a secondary basis to his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Additionally, as this case must be remanded for the foregoing reasons and because the most current VA treatment records associated with the claims file are dated in 2010, any recent VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice that addresses the requirements for a claim of entitlement to service connection for a stomach condition on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 2010 to the present documenting treatment for a stomach condition.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran should also be afforded the opportunity to identify any outstanding relevant private treatment records.

3. After the Veteran has been given an adequate opportunity to submit additional relevant evidence and after all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current stomach conditions.  All indicated tests and studies shall be conducted.

All evidence of record, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA examiner should diagnose any stomach condition.  For each diagnosed disability, the VA examiner should offer the following opinions:

(a) With regard to any current stomach conditions, is it at least as likely as not (a 50% or higher degree of probability) that the diagnosed disability had its onset in or is related to service, to include the reports of episodes of diarrhea in service?

(b) With regard to any current stomach conditions, is it at least as likely as not (a 50% or higher degree of probability) that the diagnosed disability was proximately due to or caused by the Veteran's service-connected PTSD.

(c) With regard to any current stomach conditions, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD?

If the examiner determines that the Veteran's stomach condition is aggravated by his service-connected PTSD, the examiner should report the baseline level of severity of the stomach condition prior to the onset of aggravation.  If some of the increase in severity of the stomach disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In formulating the above opinions, the examiner must acknowledge and comment on all stomach conditions diagnosed since December 2005 (including, but not limited to, irritable bowel syndrome and chronic diarrhea), as well as the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

4. Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


